Citation Nr: 1133300	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the residuals of an injury to the right arm, to include a separate compensable evaluation for residual scarring.  

2.  Entitlement to an evaluation in excess of 10 percent for herpes simplex.

3.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in September 2008.  The Board determined that new and material evidence had been submitted to reopen a claim for service connection for a lumbar spine disability.  It then remanded all three issues for additional development.  These issues were returned to the Board in August 2010, but were again remanded for development.  The development has been completed for the two claims for increased evaluations, and the appeal has been returned to the Board for further review. 

As for the issue of entitlement to service connection for a lumbar spine disability, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The rating criteria used to evaluate the Veteran's scars of his right arm does not duplicate or overlap with the criteria used to evaluate the muscle injury to the right arm. 

2.  The rating criteria used to evaluate scars changed on October 28, 2008. 

3.  The Veteran's three service connected scars of the right arm have been shown to be painful on objective examinations.  

4.  The Veteran injury to Muscle Group V is productive of no more than moderate impairment.  He is right handed.

5.  The Veteran's herpes simplex affects no more than one percent of his body, and does not require the use of corticosteroids or an immunosuppressive.  


CONCLUSIONS OF LAW

1.  The Veteran is entitled to a separate 10 percent evaluation for scars of the right arm prior to October 28, 2008, and a separate 20 percent evaluation for scars of the right arm from October 28, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Code 7804 (2008); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.21, 4.118, Code 7804 (2010). 

2.  The criteria for an evaluation in excess of 10 percent for a muscle injury to the right arm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.21, 4.56, 4.73, Code 5305 (2010). 

3.  The criteria for an evaluation in excess of 10 percent for herpes simplex have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.21, 4.118, Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with a VCAA notification letter in April 2005, which was prior to the initial adjudication of his claims.  He was not provided information regarding the assignment of disability ratings and effective dates until March 2006, which was after the adjudication of his claims.  Additional VCAA notification was provided in October 2008.  Although portions of the notice were not supplied until after the initial adjudication, this does not result in any harm to the Veteran, as his claims have been readjudicated since the notification was received.  See Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his right arm and herpes simplex.  All identified medical records that are available have been obtained.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met. 

Increased Evaluation

The Veteran contends that the 10 percent evaluations assigned to his right arm disability and his herpes simplex are inadequate to reflect the impairment caused by each of these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Arm

Entitlement to service connection for right arm scars with muscle damage was established in a February 1994 rating decision.  The scars that were included were a healed scar at the proximal third anterior aspect of the right biceps; a well healed scar in the posteromedial aspect of the right arm with mild loss of biceps fibers, and a round one and half centimeter scar in the middle third of the posteromedial aspect of the right arm.  A 10 percent evaluation was assigned, and currently remains in effect.  The Veteran's claim for an increased evaluation was received in April 2005.  

The Veteran's disability is evaluated under two rating codes.  The first rating code for consideration is the rating code for injuries to Muscle Group V, which is found at 38 C.F.R. § 4.73, Code 5305.  

The functions of Muscle Group V include elbow supination, and flexion of the elbow.  The muscles include the biceps, the brachialis, and the brachioradialis.  For severe residuals of injuries to this muscle group, a 40 percent evaluation is warranted for the major arm.  For moderately severe residuals, then a 30 percent evaluation is assigned to the major arm.  A 10 percent evaluation is assigned for moderate residuals of either arm, and a zero percent evaluation is warranted for slight residuals of either arm.  38 C.F.R. § 4.73, Code 5305.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows.  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

The other rating code for consideration is for scars that are unstable or painful, which is found at 38 C.F.R. § 4.118, Code 7804.  

The criteria for rating scars were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05).

VA's Office of General Counsel (OGC) has indicated that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Specifically, Karnas is inconsistent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.

OGC had previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  What remains unclear, however, is whether the "old" criteria can be applied prospectively.  OGC seems to indicate in its VAOPGCPREC 7- 2003 opinion, that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  This opinion, however, is not entirely clear.  Given the lack of direct guidance on this issue, the Board, in giving the Veteran all due consideration, will consider applying the old criteria prospectively.

Here, because the Veteran's claim was pending before October 23, 2008, the Board will evaluate the claim under whichever version of the criteria are more favorable to his claim, taking into consideration the above discussion.

Under the criteria in effect prior to October 23, 2008, scars that were superficial and painful on examination were evaluated as 10 percent disabling.  This was the highest evaluation available under this rating code.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) is not relevant to the current claim.  38 C.F.R. § 4.118, Code 7804 (2008). 

Under the criteria that are currently in effect, one or two scars that are unstable or painful receive a 10 percent evaluation.  Three or four scars that are unstable or painful receive a 20 percent rating.  Five or more scars that are unstable or painful are evaluated as 30 percent disabling.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) states that if a scar is both unstable and painful, then 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Code 7804 (2010).  

The Veteran was afforded a VA examination of the scars of his right arm in June 2005.  He was noted to have sustained a laceration of his right arm in a fall during service.  The Veteran described an itching sensation, numbness, and cramps upon flexing the right elbow.  On the right proximal medial arm, there was a 4 centimeter long, 3.5 centimeter wide horizontal shaped scar.  On the posterior proximal arm, there was a 3 centimeter long, 3.5 centimeter wide horizontal shaped scar.  Above the elbow medially there was a one centimeter round scar.  Other nonservice connected scars were also described.  The scars were tender to palpation on examination, but there was no adherence to the underlying tissue.  The scars were not irregular, atrophic, shiny, or scaly.  They were not unstable, and there was no ulceration or breakdown of the skin in the area of the scars.  The scars were not elevated, depressed, inflamed or productive of keloids.  The examiner stated that the scars were superficial.  They were deep, with underlying soft tissue damage.  There were no areas of induration or inflexibility, and no limitation of motion caused by the scars.  The diagnosis was right arm scars with muscle damage.  

The Veteran's most recent examination for muscle injuries was conducted in January 2011.  The claims folder was reviewed by the examiner.  The Veteran was right handed.  He had a history of a muscle injury to his right bicep, and he had undergone surgery to remove a piece of wood.  The Veteran reported pain in his bicep since that time, which ranged from a 5 to a 10 on a scale of 1 to 10.  This had become progressively worse, and the Veteran treated the pain with naproxen twice per day as needed.  The injury was noted to have been through and through with a piece of wood and surgical removal had been required.  The examiner stated that the muscle group that was involved was Muscle Group V.  The wound had been initially infected prior to healing.  There were no associated bone, nerve, vascular, or tendon injuries.  The Veteran experienced pain, as well as decreased coordination, increased fatigability, and weakness, but there was no uncertainty of movement or flare-ups.  Muscle strength in Group V was 4/5, while the surrounding muscle groups were each 5/5.  There was no intermuscular scarring.  Muscle function was described as normal in terms of comfort, endurance and strength to perform activities of daily living.  

The examination further states that the entry wound is located on the posterior portion of the right upper arm, and resulted in a horizontal scar that was 3.0 centimeters by 0.8 centimeters.  The exit wound was located on the right mid biceps and measured 5 centimeters by 0.5 centimeters.  They were painful to touch, but not adherent.  There was no nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of motion of any joint.  The examiner stated that there was no atrophy of the right biceps on examination.  The Veteran was not employed, and was noted to have left work due to his back disability.  The diagnosis was right biceps, Muscle Group V injury with residuals.  The examiner stated that this resulted in significant effects due to problems with lifting and carrying.  Other effects on activities of daily living were described as moderate, mild, or none.  

Initially, the Board notes that except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1994).  However, an exception to this is the anti-pyramiding provision of 38 C.F.R. § 4.14 (1994), which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  Therefore, the conditions were to be rated separately under 38 C.F.R. § 4.25 (1994), unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (1994).  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  38 C.F.R. § 4.55(g).

After a review of the rating criteria for the Veteran's scars of the right arm and the rating criteria for muscle injuries, the Board finds that the Veteran is entitled to separate evaluations for his injury to Muscle Group V and for his scars.  The Board notes that scar symptoms of being unstable or superficial are not mentioned in the rating criteria for muscle injuries.  Although fatigue-pain is cited as a cardinal sign of muscle injury, pain of the scars alone is not.  Therefore, the Veteran is entitled to a separate evaluation for his scars.  See Esteban.  

Furthermore, the Board finds that the evaluation for the Veteran's scars should be 10 percent under the rating criteria in effect prior to October 23, 2008, and 20 percent under the rating criteria that came into effect on October 23, 2008.  The June 2008 VA examination states that the Veteran's scars were tender to the touch.  The January 2011 VA examination also states that the scars were painful to the touch.  Under the current rating criteria, three or four scars that are unstable or painful receive a 20 percent rating.  It follows that a separate 20 percent evaluation for scars should be assigned from October 23, 2008.  38 C.F.R. § 4.118, Code 7804 (2010).  

The Board has considered entitlement to an evaluation in excess of 20 percent for the Veteran's scars, but this is not demonstrated by the evidence.  Five or more painful scars would merit a 30 percent rating.  However, the record confirms that the original grant of service connection was for three scars, and while more scars were described in the June 2008 examination, service connection for the extra scars has not been established.  The January 2011 examination described only the three service connected scars.  As three or four scars that are painful or unstable receive the 20 percent rating that is being assigned by the Board, and as the Veteran does not have five or more service connected scars, he is not entitled to an evaluation in excess of 20 percent from October 23, 2008.  38 C.F.R. § 4.118, Code 7804 (2010).  Entitlement to an increased evaluation under the rating criteria in effect prior to October 23, 2008 has also been considered, but these provide for no more than the 10 percent rating that was already in effect.  38 C.F.R. § 4.118, Code 7804 (2008).

The Board has also considered entitlement to an evaluation in excess of 10 percent for the Veteran's scars for the period prior to October 23, 2008, but this is not warranted.  The current rating criteria may not be applied prior to that date.  Furthermore, as just noted, a 10 percent evaluation was the highest that could be applied under the old rating criteria.  38 C.F.R. § 4.118, Code 7804 (2008).  Other rating codes have been considered, but they either do not apply or are not more favorable to the Veteran.  Code 7800 is for the head, face, or neck only.  The Veteran's scars are not deep, and do not cover the area required for a 20 percent rating under Code 7802.  The examiners have stated that the scars do not result in limitation of function, so Code 7805 does not apply.  Finally, the 10 percent evaluation was the highest available under Codes 7802 and 7803.  38 C.F.R. § 4.118 (2008).  

As for the Veteran's injury to Muscle Group V, the Board finds that he continues to be entitled to a separate 10 percent rating due to moderate disability.  The record establishes that the Veteran sustained a through and through wound to the right bicep, and through and through wounds are evaluated as at least moderate.  38 C.F.R. § 4.56(d)(2).

However, the Board finds that the Veteran is not entitled to an evaluation of greater than 10 percent for his injury to Muscle Group V.  The evidence does not establish that he has the moderately severe impairment to the dominant arm required for a 30 percent rating.  While the January 2011 VA examination states that the Veteran experienced some infection at the time of the initial injury, there is no evidence of a prolonged infection, sloughing of soft parts, or intermuscular scarring.  The evidence does not show hospitalization for a prolonged period for treatment of the wound.  Although the Veteran complained of pain, as well as decreased coordination, increased fatigability, and weakness, there was no intermuscular scarring.  The Veteran retains full range of motion, and muscle function was described as normal in terms of comfort, endurance and strength to perform activities of daily living.  The Veteran does not have loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Finally, he retains 4/5 strength, without evidence of atrophy.  The Board finds that these symptoms more nearly resemble those required for the current 10 percent rating for a moderate disability due to a muscle injury.  Therefore, there is no basis for a rating greater than 10 percent.  38 C.F.R. § 4.73, Code 5305.  

Finally, the Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence that the Veteran experiences any symptoms that are not contemplated under either the 38 C.F.R. § 4.73, Code 5305 or 38 C.F.R. § 4.118, Code 7804.  The January 2011 examiner found that the Veteran's disability would have significant occupational effects due to problems with lifting and carrying.  However, the Veteran's current unemployment was specifically attributed to his nonservice connected back disability.  Again, the muscle function was described as normal in terms of comfort, endurance and strength to perform activities of daily living.  The Board finds that consideration of an extraschedular evaluation is not warranted.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Herpes Simplex

Service connection for herpes was granted in a September 1996 rating decision.  A 10 percent evaluation was assigned for this disability, which currently remains in effect.  

The rating code does not contain a listing for herpes.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The Veteran's herpes has been evaluated by analogy under the rating code for dermatitis or eczema.  

Under the rating code for dermatitis or eczema, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema that is at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  In the alternative, this disability can be rated as disfigurement of the head, face, or neck under Code 7800, or scars under codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  38 C.F.R. § 4.118, Code 7806.  

As previously noted, the rating criteria found in 38 C.F.R. § 4.118 were changed in October 2008.  However, the rating criteria for dermatitis and eczema were not included in this change.  See 38 C.F.R. § 4.118, Code 7806 (2008); 38 C.F.R. § 4.118, Code 7806 (2010).  

The evidence includes VA treatment records from January 2005, which indicate that the Veteran had penile erythematous of small areas with a burning sensation.  The assessment was herpes genital II, and it was noted that the Veteran received suppression therapy with acyclovir.  

April 2005 VA treatment records note that the Veteran had an active recurrence of his herpes simplex and would require chronic suppressive therapy.  He was prescribed acyclovir capsules to take twice a day.  

At a June 2005 VA examination of the Veteran's skin, he was noted to have a history of herpes simplex genitalia that recurred every three months for which he used medication.  The Veteran also had eczematous patches on his hands, and grouped vesicles on an erythematous base located in his mid back.  One percent of the entire skin was affected, and zero percent of the exposed skin was affected.  The Veteran used acyclovir for his herpes.  The diagnoses were herpes simplex and eczematous dermatitis of the hands.  The examiner opined that the Veteran's skin conditions did not affect his ability to perform his normal daily activities or his employability.  

Private medical records from November 2005 show that the Veteran was treated for psoriaform dermatitis of the left leg.  

March 2006 VA treatment records show that the Veteran had a generalized skin rash in the legs and arms that looked like a psoriaform dermatitis.  It was noted that this had been confirmed by a private dermatologist.  At this juncture, the Board notes that the Veteran is not service connected for dermatitis.  

The Veteran's most recent VA examination was performed in January 2011.  The claims folder was reviewed by the examiner.  The Veteran was noted to be on acyclovir twice a day.  The examiner stated that this was neither a corticosteroid nor an immunosuppressive, and there were no side effects.  The Veteran experienced vesicular lesions every two months that lasted for one or two weeks.  He did not currently have any lesions.  There was zero percent of both the exposed and total body affected.  The diagnosis was herpes simplex virus type 2.  The examiner stated that this disability did not have any effects on the Veteran's occupation or daily activities.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for his herpes.  Although he takes medication to control this disability, the January 2011 examiner stated that this was neither a corticosteroid nor an immunosuppressive, and there were no side effects.  The area of his body that was affected by his herpes was zero percent in January 2011, and only one percent on a previous examination.  This falls far short of the 20 percent required for a higher evaluation.  The Board concludes that the Veteran is not entitled to an evaluation greater than 10 percent for his herpes.  38 C.F.R. § 4.118, Code 7806.  

The Board further finds that the Veteran is not entitled to further consideration for an extraschedular evaluation for his herpes.  He does not experience any symptoms that are not contemplated in the rating code currently utilized to evaluate this disability.  There is no indication he has been hospitalized for his herpes.  His examiners have added that this disability does not have any effect on his occupational ability or his ability to perform his activities of daily living.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a separate 10 percent evaluation for scars of the right arm prior to October 28, 2008, and a separate 20 percent evaluation for scars of the right arm from October 28, 2008 is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent for a muscle injury to the right arm is denied. 

Entitlement to an evaluation in excess of 10 percent for herpes simplex is denied. 


REMAND

The August 2010 Board remand ordered, among other things, that the RO/AMC contact the United States Post Office to request any medical records on which the August 1994 decision that the Veteran was medically unsuitable for the position of mail carrier was based.  In addition, records pertaining to a 2004 work injury were to be requested from the Post Office.  This has not been accomplished.  Although the Veteran was contacted by letter and asked to supply these records, the Post Office itself has not been contacted.  

The VA is required by regulation to make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2010).  The Board observes that the Post Office is a Federal agency.  The Board is obligated to obtain the August 1994 and 2004 records or to obtain verification from the Post Office that they cannot be obtained.  

Furthermore, the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Post Office and request any medical records on which the August 1994 decision that the Veteran was medically unsuitable for the position of mail carrier was based.  In addition, request any records pertaining to a 2004 work related injury.  Any records obtained should be placed in the claims folder.  Negative responses should also be documented.  

2.  If, and only if, any medical records received from the United States Post Office show history, findings, or treatment related to a lumbar spine disability, the claims folder should be returned to the examiner who conducted the January 2011 VA examination.  The examiner should be requested to comment on the newly obtained records, and to state whether or not they change her opinion that the Veteran's lumbar spine disability was not related to active service.  If this examiner is unavailable, the claims folder should be forwarded to an equally qualified VA doctor.  After a review of the medical records and statements from the Veteran contained therein, the examiner should state whether it is as likely as not that the Veteran's current lumbar spine disability is related to the lumbar spine pain for which he was treated during active service.  The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to express the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided, and any evidence that might enable the opinion to be provided should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


